UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofThe Securities Exchange Act of Date of Report (Date of earliest event reported)March 11, ENTERPRISE FINANCIAL SERVICES CORP(Exact name of registrant as specified in its charter) Delaware 001-15373 43-1706259 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 150 N. Meramec, St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(314) 725-5500 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (d) Election of New Directors. On March 11, 2010, the Board of Directors of Enterprise Financial Services Corp (the “Company”) elected John S. Eulich and John M. Tracy to the Company’s Board of Directors. Mr. Eulich currently serves as the President and Chief Executive Officer of INDEECO, a manufacturing company located in St. Louis, Missouri. He was formerly President of Mark Andy, Inc., a worldwide leader in the manufacture and design of printing and converting equipment for the packaging industry. He has been a member of the Board of Directors of Enterprise Bank & Trust, a wholly-owned subsidiary of the Company, since July 2009. Mr. Eulich is also a director, member of the Audit Committee and serves as the Chairman of the Compensation Committee of LMI Aerospace (NASDAQ: LMIA). Mr. Tracy currently serves as Chief Executive Officer of Dot Foods, Inc., based in Mt. Sterling, Illinois, the largest food re-distributor in the United States. He has held several positions throughout Dot Foods including sales, marketing and operations and was named Chief Executive Officer in 2006. Mr. Tracy serves on several non-public boards in the St. Louis metro area and is currently Chairman-elect of the St. Louis Regional Business Council. The Board has yet to determine their committee assignments. Consistent with the compensation policies applicable to the Company’s non-employee directors, Mr.
